Motion of defendant to set aside judgment, rendered in this cause at the March Special Term, 1925, on the ground that said judgment was taken, not only irregularly, but also through surprise and excusable neglect. Motion denied and defendant appeals.
The defendant failed to make good his allegation that the judgment, rendered in this cause, had been taken through surprise or excusable neglect. The judge finds the contrary to be true. It is also found as a fact that the defendant has no meritorious defense to the plaintiff's suit. Hence, the motion was properly denied on both grounds. Livestock Co. v.Atkinson, 189 N.C. 250; Duffer v. Brunson, 188 N.C. 789; Bartholomew v.Parrish, ante, 151.
Affirmed.